
	

115 HR 2409 : To allow servicemembers to terminate their cable, satellite television, and Internet access service contracts while deployed.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2409
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To allow servicemembers to terminate their cable, satellite television, and Internet access service
			 contracts while deployed.
	
	
		1.Termination of multichannel video programming and Internet access service contracts
 (a)In generalSection 305A of the Servicemembers Civil Relief Act (50 U.S.C. 3956) is amended— (1)in the section heading, by inserting , multichannel video programming, and Internet access after telephone;
 (2)in subsection (a), by adding at the end the following new paragraph:  (4)Additional individuals coveredFor purposes of this section, the following individuals shall be treated as a servicemember covered by paragraph (1):
 (A)A spouse of a servicemember who dies while in military service or a spouse of a member of the reserve components who dies while performing duty described in subparagraph (B).
 (B)A member of the reserve components performing military service or performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code).;
 (3)in subsection (b), by striking cellular telephone service or telephone exchange service and inserting commercial mobile service, telephone exchange service, Internet access service, or multichannel video programming service;
 (4)in subsection (c), by inserting for commercial mobile service or telephone exchange service before terminated; (5)in subsection (d), in the matter preceding paragraph (1), by striking cellular telephone service and inserting commercial mobile service;
 (6)in subsection (e)— (A)by striking For any and inserting the following:
						
 (1)In generalFor any; (B)by striking If the and inserting the following:
						
 (2)Reinstatement of serviceIf the; and (C)by adding at the end the following:
						
 (3)Return of provider-owned equipmentIf a servicemember terminates a contract under subsection (a), the servicemember shall return any provider-owned consumer premises equipment to the service provider not later than 10 days after the date on which service is disconnected.; and
 (7)in subsection (g)— (A)by redesignating paragraph (2) as paragraph (4); and
 (B)by striking paragraph (1) and inserting the following:  (1)The term commercial mobile service has the meaning given that term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
 (2)The term multichannel video programming service means a subscription video service offered by a multichannel video programming distributor, as that term is defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522), over a system the distributor owns or controls.
 (3)The term provider-owned consumer premises equipment means any equipment that a provider of Internet access service or multichannel video programming service rents or loans to a customer during the provision of that service, including gateways, routers, cable modems, voice-capable modems, CableCARDs, converters, digital adapters, remote controls, and any other equipment provided..
					(b)Clerical amendments
 (1)Title headingThe heading for title III of the Servicemembers Civil Relief Act is amended by striking telephone and inserting communications. (2)Table of contentsThe table of contents in section 1(b) of the Servicemembers Civil Relief Act is amended—
 (A)by striking the item relating to title III and inserting the following:   TITLE III—RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, COMMUNICATIONS SERVICE CONTRACTS; and(B)by striking the item relating to section 305A and inserting the following:
						
							
								Sec. 305A. Termination of telephone, multichannel video programming, and Internet access service
			 contracts..
					
	Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk
